Bloodworth, J.
In the brief of counsel for the plaintiff in error it is stated that “the only question in this case demanding consideration is the exception to the charge of the court herein quoted.” Granting, that the excerpt from the charge of which complaint is made is erroneous, the record shows that the jury was recalled before they had an opportunity to consider the case, the instructions alleged to be erroneous withdrawn, and in lieu thereof instructions given of which no complaint, is made. The error, if any was made, was cured. Dotson v. State, 136 Ga. 244 (4) (71 S. E. 164); Rawlins v. State, 124 Ga. 33 (13) (52 S. E. 1). Judgment affirmed.

Broyles, C. J., and Luke, J., concur.